Citation Nr: 1244230	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel












INTRODUCTION

The appellant served in the New Philippine Scouts from July 15, 1946 to April 7, 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO), which denied the appellant's claim for nonservice-connected VA pension benefits on the basis of lack of legal entitlement under the law.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

The appellant's documented service was only in the New Philippine Scouts from July 15, 1946 to April 7, 1949.  


CONCLUSION OF LAW

The claim for nonservice-connected pension benefits lacks legal merit.  38 U.S.C.A. §§ 101(2), 107, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.102 (2012).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duty to Notify and Assist.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

In some cases, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (2012): VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established; 38 C.F.R. § 3.159(d)(3) (2012): VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law.  

As discussed below, the pertinent facts regarding the appellant's service are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to entitlement to nonservice-connected VA pension benefits.  The VCAA is therefore inapplicable and need not be considered with regard to those claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Legal entitlement to nonservice-connected VA pension benefits.

The term "veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2012).  The term "veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e) (2012).  

Generally, persons with service in the United States Army Forces in the Far East (USAFFE), including service with the recognized guerrillas, the Commonwealth Army of the Philippines, or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension.  See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b),(c),(d) (2012).

To establish entitlement to the nonservice-connected pension benefits, the evidence must show that the Veteran had service in a "regular" component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  See 38 C.F.R. § 3.40(a) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits).  

By contrast, 38 C.F.R. § 3.40(b) provides that "Other Philippine Scouts," to include all those who served during the period from October 6, 1945 to June 30, 1947 (i.e., New or Special Philippine Scouts), are eligible for compensation and dependency and indemnity compensation benefits, but does not provide for eligibility for pension benefits.  See 38 U.S.C.A. § 107(b) (West 2002); 38 C.F.R. § 3.40(b) (2012); Manlincon v. West, 12 Vet. App. 238, 240 (1999) (widow of veteran of New Philippine Scouts not entitled to nonservice-connected death pension because veteran's service is not considered qualifying active service for VA pension benefits).  

The United States Court of Appeals for Veterans Claims (Court) has held that findings by a United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In this case, the service department has certified that the appellant served in the New Philippine Scouts from July 15, 1946 to April 7, 1949.  

The appellant states that although he was born and raised in the Philippines, he is a United States citizen by birth and has provided documentary proof of this declaration by submission of copies of his official U.S. Citizenship Certificate and his current U.S. Passport.  He states that at the end of the Japanese military occupation of the Philippines, he immediately attempted to enlist in the United States Armed Forces but was refused because he did not have documentation at the time that established his United States citizenship.  According to his account, he was then advised to enlist in the New Philippine Scouts, which were operating with the United States Army, and that he did so.  He maintains that his American citizenship, when considered with his service in a Filipino military unit serving alongside the United States Army during a recognized period of war (i.e., prior to official cessation of hostilities and the end of World War II on December 31, 1946), renders him eligible to nonservice-connected pension benefits.  (At this juncture, the Board observes that the appellant's claims file indicates that he has been awarded the one-time lump-sum payment of US $15,000, which was paid to him out of the Filipino Veterans Equity Compensation Fund under the provisions of The American Recovery and Reinvestment Act of 2009, which was signed into law by the President of the United States on February 17, 2009.  Application for this payment does not affect other existing VA benefits.)    

As a matter of law, the appellant's documented Philippine service in the New Philippine Scouts from July 1946 to April 1949 does not satisfy the statutory or regulatory service requirements necessary to establish entitlement to nonservice-connected pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  As previously noted, the appellant's primary contention is that he is eligible for VA nonservice-connected pension benefits because he was a U.S. citizen serving in a unit of the New Philippine Scouts operating with the United States Army during, at least in part, a recognized period of war (see 38 C.F.R. § 3.2(d) (2012)).  While this is apparently true, such service simply does not meet the requirements for the benefit sought.  The existing regulations clearly do not provide for the payment of VA pension benefits to those who served exclusively in the New Philippine Scouts during the Veteran's period of active duty.  All other extraneous factors, such as his American citizenship at the time of service and his Philippine army unit's affiliation with the U.S. Army, are not germane to the issue of basic eligibility to receive pension benefits.  Having failed to demonstrate basic eligibility, he has no legal entitlement to nonservice-connected pension benefits and his appeal is thusly denied  As the disposition of this claim is based on the law and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility having not been established, legal entitlement to nonservice-connected pension benefits is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


